                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STEVEN ROY CHRISTANELLI,

              Plaintiff,

v.                                                            No. CV 18-827 CG

ANDREW SAUL, Commissioner for
Social Security Administration,

              Defendant.


                                   FINAL JUDGMENT

       Pursuant to the Memorandum Opinion and Order, (Doc. 23), which granted

Plaintiff’s Motion to Reverse for Payment of Benefits, or in the Alternative, to Remand

for a Rehearing, (Doc. 19), the Court enters this Judgment under Rule 58 of the Federal

Rules of Civil Procedure REMANDING this case to the Commissioner of the Social

Security Administration for further administrative action.

       IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
